Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 07/22/2022. Claims 1 and 10 are amended. Claim 9 is cancelled. No claim is newly added. Claims 1-8 and 10-15 are presented for examination.

Response to Arguments
Applicants’ arguments, see pages 6-7 in Remarks, filed on 07/22/2022, with respect to claims 1-8 and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lund et al (US Publication No. 2017/0244695) in view of Subramanian et al (US Publication No. 2012/0209735), have been fully considered and with the amended features, the arguments are persuasive.  These rejections have been withdrawn. 

This application is now in condition for allowance except for the presence of claims 16-20 directed to an invention (II) non-elected without traverse.  Accordingly, claims 16-20 have been cancelled. MPEP 821.02.

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1-8 and 10-15 the prior art of record Lund et al (US Publication No. 2017/0244695) in view of Subramanian et al (US Publication No. 2012/0209735), further in view of Deutsch et al., (US Pub No. 2014/0122873) alone or in combination fails to anticipate or render obvious the claim invention, 	

Lund et al. (prior art on the record) teaches a system that facilitates registering a user identity for the user with the second service provider 20. The configuration portal 24 may be a webpage or other interface sufficient to facilitate the operations contemplated herein. The configuration portal 24 may include capabilities to enable communications between the user (computer) 12 and the first and second service providers 18, 20 to enable exchange of access tokens, credentials or other trust related mechanisms. One non-limiting aspect of the present invention contemplates the configuration portal 24 being utilized to facilitate the second service provider 20 authenticating the user and issuing a corresponding access token for safekeeping at a My Stuff Everywhere (MSE) server 26 of the first service provider 18. The user 12, the configuration portal 24 and/or the first and second service providers 18, 20 may obtain, issue, preserve and execute access tokens or perform other related operations. Further, the invention relates to delegating authorizations when access to services from another service provider is desired, such as in the above-described process where the user may desire conferring authorizations in order to enable the sink device 16 access to user services stored at the second provider 20. The user desiring to allow the sink device 16 to access the user's services at the second service provider 20 may be non-authenticated or otherwise unknown to the first service provider 18 and/or the second service provider 20 whereas the control device 14 may be authenticated with the first service provider 18.

Subramanian et al. (prior art on the record) teaches a system that allows a payment provider to create a payment profile that federates with the profile of the user on a third party merchant site. This implementation may not require the user to explicitly create a profile (registration) for personalized rendition of services. This implementation may also not require the use of cookies or other explicit authentication techniques to create a profile. Rather, the implementation here combines the user task of making a payment to the merchant using a third party payment widget/application with the fact that the user is signed in on the merchant site already to create a personalized profile for the user. The payment provider then makes this profile accessible to the user anytime the user traverses the same path of launching the widget/application on that merchant's website. In this implementation, the merchant using the Payment service provider signs any transaction data along with a unique user handle for the user. The user handle is obtained and validated by the merchant by standard login methods. This validated user handle, along with the payment instrument submitted by the user allow the service provider to create a unique profile that can be used for personalization services. This hidden/shadow profile can then be claimed by the user with proper identification in the future. The payment processor can extend the profile to the same user on a different merchant's website once that user is authenticated (logged-in) on the second merchant's site and shares a common profile field such as email or payment credential (e.g., credit card).

Deutsch et al. (prior art on the record) teaches a system for implementing cryptographic enforcement based on mutual attestation for cloud services may include receiving, at the service provider, a request from a client, the request being for services from the service provider to the client; sending to a trust broker, from the service provider, a trust policy of the service provider against which trustworthiness attributes and capabilities of both the service provider and the client are to be evaluated by the trust broker; receiving, at the service provider, a certificate from the trust broker attesting to compliance of the service provider with the trust policy; sending the certificate from the service provider to the client for affirming mutual attestation of both the service provider and the client in compliance with the trust policy according to evaluation by the trust broker; establishing a connection between the service provider and the client for the service provider to render the requested services to the client; and encrypting information exchanged between the service provider and the client in fulfillment of the request for services from the client. 

None of the prior art of record teaches the non-obvious feature of the present invention, “determining, by a processor, a plurality of service providers associated with a purchase order of a customer: 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-8 and 10-15 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432